DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered. 
Response to Arguments
Applicant argues in the response filed 02/02/2021 prior art Lee ‘185, Lee ‘185 in view of Vardi, Lee ‘330 in view of Vardi, and Feller in view of Vardi do not read on the continuous ridge defining a cutting edge, or the trailing edge as claimed. New rejections with respect to Pacala and Cole have been made below.
Of note: a claim objection  112b antecedent basis rejection has been applied to claim 1, (and claims 17, 28) based on the limitation of “the inner ear” in order to clarify the scope of the “inner ear”. The 112 rejection clears up potential antecedent issues that would arise, however no prior art is applicable that will read on or render obvious claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-19, 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner ear" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The scope of what ear is associated with the membrane as well as what inner part is unclear. From the specification, the inner ear of a patient is disclosed which would allow for support and clarity for the inner ear.  For examination purposes “a membrane of the inner ear” will be examined as a membrane of the inner ear of a patient.
Claim 17 recites the limitation "the inner ear" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The scope of what ear is associated with the membrane as well as what inner part is unclear. From the specification, the inner ear of a patient is disclosed which would allow for support and clarity for the inner ear. For examination purposes “a  thin membrane of the inner ear” will be examined as a membrane located in an ear.
Claim 28 recites the limitation "the inner ear" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The scope of what ear is associated with the membrane as well as what inner part is unclear. From the specification, the inner 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 has the status of “Currently Amended” along with the amendment in line 7 of “…of or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19, 22-25, 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,980,545 to Pacala.
As to claim 17, Pacala discloses an apparatus capable of penetrating a thin membrane of the inner ear (col. 1 ll. 60-65, 3 ll. 44-50, the coring device is capable of penetrating a thin membrane of “the inner ear” depending on the size of the inner ear, Pacala discloses the device can be 0.1 mm to 5 mm, which overlaps with the diameter of the middle ear as disclosed at least in paragraph 62 
As to claim 19, Pacala discloses the plurality of alternating apices and valleys defines two spaced apart serrated blades (figure 8a-c). The plurality of alternative apices and valleys define at least two blades as seen in figures 8a-c. 
As to claim 22, Pacala discloses the valleys include an arcuate edged surface disposed between pairs of apices (figure 8a-c, the valleys include the arcuate edged surfaces as seen in figure 8b). 
As to claim 23, Pacala discloses the plurality of serrated blades consists of eight serrated blades (co. 6 ll. 15). 
As to claim 24, Pacala discloses the tubular member includes a bevel angle of about 15 degrees formed by the apices and longitudinal length of the tubular member (col. 6 ll. 2). Pacala discloses the angle is between 5-40˚, therefore would read on the 15˚.
As to claim, 25, Pacala discloses the tubular member has an outer dimeter of about 0.8 to 1.1 mm (col. 6 ll. 34). Pacala discloses the diameter is between 0.1 to about 5mm, therefore would read on the range of about 0.8-1.1 mm.
. 
Claims 17-19, 22, 24, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0156164 to Cole.
As to claim 17, Cole discloses an apparatus capable of penetrating a thin membrane of the inner ear (paragraph 56,57, the punch device is capable of penetrating a thin membrane of “the inner ear” depending on the size of the inner ear, Cole discloses the device can make a 1 mm punch in paragraph 77,  which overlaps with the diameter of the middle ear as disclosed at least in paragraph 62 
As to claim 18, Cole discloses the tubular member includes a stopper (1037, figure 10i, paragraph 116, usable with the embodiments of figure 2a-c, or paragraph 117) coaxially disposed about the tubular member (figure 10i).
As to claim 19, Cole discloses the plurality of alternating apices and valleys defines two spaced apart serrated blades (figure 2a). 
As to claim 22, Cole discloses the valleys include an arcuate edged surface disposed between pairs of apices (figure 2a-c, the valleys include the arcuate edged surfaces as seen in figure 2a-c). 

As to claim 28, Cole discloses an apparatus capable of penetrating a membrane of the inner ear (paragraph 56,57, the punch device is capable of penetrating a thin membrane of “the inner ear” depending on the size of the inner ear, Cole discloses the device can make a 1 mm punch in paragraph 77,  which overlaps with the diameter of the middle ear as disclosed at least in paragraph 62 of the published application of the present invention), comprising a tubular member (the embodiments 210,230,240, figure 2a-f are tubular as seen and used in the basic embodiment of punch 10, figure 1d,) having a proximal portion a distal portion (figure 2a-c, distal end and proximal portion of 210/230/240), and a lumen therebetween (lumen as seen in the simplified embodiment figure 1d, and the applied lumen of figure 2a-f), a plurality of serrated blades (the blades as seen in figure 2a-c) at the distal end of the tubular member, the plurality of serrated blades defined by alternative apices (apexes of 220, 231, 241 of figure 2a-c) and valleys (generic valleys as defined by edges 221, 232, 242, figure 2a-c) wherein each apex has a pointed tip (tips 220, 231, 242, figure 2a-c) and a trailing edge extends proximally from the pointed tip to the valley to form a cutting blade (the edge of the secondary cutting surfaces, figure 2a-c) and further wherein the tubular member includes a bevel angle formed by the apices and the tubular member (the beveled angle as disclosed in paragraph 67). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,832,045 to Goldenberger, U.S. Patent 6,193,129 to Bittner, U.S. Patent Publication 2005/0222598 to Ho,  U.S. Patent Publication 2008/0234602 to Oostman all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771